DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5, 7, 9, 12-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer (U.S. Patent No. 3,614,695).
With respect to claim 1, Palmer teaches a transformer core 10 (FIG. 1), comprising:
a plurality of laminations stacked (stacked…laminations, col. 2, lines 66-67) together having a step-lap sequence of laminations including:
a first sub-plurality of the laminations (e.g. laminations having same largest size at middle portion, or same size front laminations) each having a first mean length (length in longest dimension direction) that extends along a longitudinal axis, which is transverse relative to a width (length width direction) of each of the first sub-plurality of laminations, 
a second sub-plurality of the laminations (e.g. same size laminations section adjacent first step-lap laminations) each having a second mean length (length in longest dimension direction) that extends along the longitudinal axis (axis in longest dimension direction), which is transverse relative to a width (length width direction) of the second sub-plurality of laminations, the second sub-plurality of the laminations each aligned longitudinally with and stacked directly to each other, the second sub-plurality of the laminations stacked directly to the first sub-plurality of the laminations; wherein:
the first sub-plurality of the laminations or the second sub-plurality of the laminations comprises at least four laminations (the first laminations has more than four laminations); and
the first mean length is different than the second mean length (col. 2, lines 41-48, 66-73).
With respect to claims 2 and 13, Palmer teaches the transformer core of claim 1 and the transformer of claim 12, respectively, wherein the first sub-plurality of the laminations comprises at least four laminations, and the step-lap sequence of laminations further includes:
a third sub-plurality of the laminations (e.g. same size laminations section adjacent second step-lap laminations) each having a third mean length (length in longest dimension direction) that extends along the longitudinal axis (axis in longest dimension direction), which is transverse relative to a width (length width direction) of each of the third sub-plurality of laminations, the third sub-plurality of the laminations each aligned longitudinally with and stacked directly to each other, the third sub-plurality of the laminations stacked directly to the second sub-plurality of the laminations;
a fourth sub-plurality of the laminations (e.g. same size laminations section adjacent third step-lap laminations) each having a fourth mean length (length in longest dimension 
a fifth sub-plurality of the laminations (e.g. same size laminations section adjacent fourth step-lap laminations (or same size front laminations), or laminations having same largest size at middle portion) each having a fifth mean length (length in longest dimension direction)  that extends along the longitudinal axis (axis in longest dimension direction), which is transverse relative to a width (length width direction) of each of the fifth sub-plurality of laminations, the fifth sub-plurality of the laminations each aligned longitudinally with and stacked directly to each other, the fifth sub-plurality of the laminations stacked directly to the fourth sub-plurality of the laminations; wherein:
the first mean length is longer than the second mean length, the second mean length is longer than the third mean length, the third mean length is longer than the fourth mean length, and the fourth mean length is longer than the fifth mean length; or
the first mean length is shorter than the second mean length, the second mean length is shorter than the third mean length, the third mean length is shorter than the fourth mean length, and the fourth mean length is shorter than the fifth mean length (col. 2, lines 41-48, 66-73).
With respect to claim 3, Palmer teaches the transformer core of claim 1 wherein the fifth sub-plurality of the laminations comprises at least four laminations (col. 2, lines 66-69).
With respect to claim 4, Palmer teaches the transformer core of claim 1 wherein each lamination of the plurality of laminations has a diagonally cut longitudinal end (col. 2, lines 66-69).
With respect to claim 5, Palmer teaches the transformer core of claim 1 wherein the plurality of laminations comprises a vertical leg of the transformer core (col. 2, lines 69-73).
With respect to claim 7, Palmer teaches the transformer core of claim 1 wherein the plurality of laminations comprises a horizontal yoke of the transformer core (col. 2, lines 66-67, 73-75).
With respect to claim 9, Palmer teaches the transformer core of claim 1 wherein each lamination of the plurality of laminations comprises electrical steel (col. 2, lines 66-69).
With respect to claim 12, Palmer teaches a transformer 10 (FIG. 1), comprising:
a transformer core 20 comprising a plurality of legs (legs 30, 32, and inside winding 22), a lower yoke 36, and an upper yoke 34, each leg interconnected to the lower yoke and to the upper yoke via a step-lap joint; and 
a plurality of coils 22, each coil surrounding a respective leg; wherein: each leg, the lower yoke, and the upper yoke comprises a respective plurality of laminations (col. 2, lines 66-67) stacked together having a step-lap sequence of laminations including:
a first sub-plurality of the laminations (e.g. laminations having same largest size at middle portion, or same size front laminations) each having a first mean length (length in longest dimension direction) that extends along a longitudinal axis (vertical axis), which is transverse relative to a width (length width direction) of each of the first sub-plurality of laminations, the first sub-plurality of the laminations each aligned longitudinally with and stacked directly to each other; and
a second sub-plurality of the laminations (e.g. same size laminations section adjacent first step-lap laminations) each having a second mean length (length in axis in longest dimension direction) that extends along the longitudinal axis (axis in longest dimension direction), which is transverse relative to a width of each of the second sub-plurality of laminations, the second sub-plurality of the laminations each aligned longitudinally with and stacked directly to each other, the second sub-plurality of the laminations stacked directly to the first sub-plurality of the laminations; wherein:

the first mean length is different than the second mean length (col. 2, lines 41-48, 66-73).
With respect to claim 14, Palmer transformer of claim 12 wherein the plurality of legs comprises three legs and the plurality of coils comprises three coils (col. 2, lines 52-56, and 69-73).
With respect to claim 16, Palmer teaches a method of assembling a transformer core 20 (FIG. 1), comprising:
receiving a plurality of laminations (stacked…laminations, col. 2, lines 66-67);
stacking directly to each other a first sub-plurality of laminations (e.g. laminations having same largest size at middle portion, or same size front laminations) aligned longitudinally with each other and each having a first mean length (length in longest dimension direction) that extends along a longitudinal axis (vertical axis), which is transverse relative to a width (length in horizontal direction) of each of the first sub-plurality of laminations;
stacking directly to each other a second sub-plurality of laminations (e.g. same size laminations section adjacent first step-lap laminations) aligned longitudinally with each other and each having a second mean length (length in longest dimension direction) that extends along a longitudinal axis (axis in longest dimension direction) which is transverse relative to a width (length width direction) of each of the second sub-plurality of laminations; and
stacking the second sub-plurality of the laminations directly to the first sub-plurality of the laminations; wherein:
the first sub-plurality of the laminations or the second sub-plurality of the laminations comprises at least four laminations; and
the first mean length is different than the second mean length.
With respect to claim 17, Palmer teaches the method of claim 16 wherein the first sub-plurality of the laminations comprises at least four laminations, the method further comprising:
stacking directly to each other a third sub-plurality of the laminations aligned longitudinally with each other and each having a third mean length that extends along the longitudinal axis, which is transverse relative to a width of each of the third sub-plurality of
laminations;
stacking the third sub-plurality of the laminations (e.g. same size laminations section adjacent second step-lap laminations) directly to the second sub-plurality of the laminations;
stacking directly to each other a fourth sub-plurality of the laminations (e.g. same size laminations section adjacent third step-lap laminations) aligned longitudinally with each other and each having a fourth mean length that extends along the longitudinal axis, which is transverse relative to a width of each of the fourth sub-plurality of
laminations:
stacking the fourth sub-plurality of the laminations directly to the third sub-plurality of the laminations;
stacking directly to each other a fifth sub-plurality of the laminations e.g. same size laminations section adjacent fourth step-lap laminations (or same size front laminations), or laminations having same largest size at middle portion) aligned longitudinally with each other and each having a fifth mean length that extends along the longitudinal axis, which is transverse relative to a width of each of the fifth sub-plurality of laminations; and
stacking the fifth sub-plurality of the laminations directly to the fourth sub-plurality of the laminations; wherein:
the first mean length is longer than the second mean length, the second mean length is longer than the third mean length, the third mean length is longer than the fourth mean length, and the fourth mean length is longer than the fifth mean length; or

With respect to claim 18, Palmer teaches the method of claim 16 further comprising:
cutting diagonally a longitudinal end of each lamination of the plurality of laminations prior to stacking; and
forming a leg 32 of the transformer core with stacked first and second sub-pluralities of laminations (col. 2, lines 69-73).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 6, 8, 11, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer, as applied to claims 1, 5, 7, and 12 above, and further in view of DeLaurentis et al. (U.S. Patent No. 4,283,842).
With respect to claim 6, Palmer teaches the transformer core of claim 5. Palmer does not expressly teach each lamination of the plurality of laminations has a V-shaped longitudinal end.
DeLaurentis et al., hereinafter referred to as “DeLaurentis,” teaches a transformer core (e.g. FIG. 7), wherein each lamination (lamination of core leg 30) of the plurality of laminations has a V-shaped longitudinal end (col. 9, lines 42-45). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the V-shaped end as taught by DeLaurentis to the transformer core of Palmer to provide the required mechanical stability between the core legs and the core yokes when assembled.
With respect to claim 8, Palmer teaches the transformer core of claim 7. Palmer does not expressly teach each lamination of the plurality of laminations comprises a V-shaped notch.
DeLaurentis teaches a transformer core (FIG. 7), wherein each lamination 166 of the plurality of laminations 168-178 comprises a V-shaped notch 188 (col. 8, lines 43-48). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the V-shaped notch as taught by DeLaurentis to the transformer core of Palmer to provide the required mechanical stability between the core legs and the core yokes when assembled.
With respect to claim 11, Palmer teaches the transformer core of claim 1 wherein each lamination of the plurality of laminations has a same transverse width and the plurality of laminations are aligned transversely.
With respect to claim 15, Palmer transformer of claim 12 wherein:

each lamination of the plurality of laminations of a second leg has a V-shaped longitudinal end; and
each lamination of the plurality of laminations of the upper yoke comprises a V-shaped
notch.
DeLaurentis teaches a transformer (FIG. 1), wherein
each lamination of the plurality of laminations of a second leg 30 has a V-shaped longitudinal end (tip of leg 30); and
each lamination of the plurality of laminations of the upper yoke 32 comprises a V-shaped end and V-shaped notch (col. 4, lines 66-68, col. 8, lines 43-48)). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the V-shaped end as taught by DeLaurentis to the transformer core of Palmer to provide the required mechanical stability between the core legs and the core yokes when assembled.
With respect to claim 19, Palmer teaches the method of claim 16 further comprising:
forming a center leg of the transformer core with stacked first and second sub-pluralities of laminations (col. 2, lines 69-73). Palmer does not expressly teach
cutting a V-shape at a longitudinal end of each lamination of the plurality of laminations prior to stacking.
DeLaurentis teaches a method of assembling a transformer core (e.g. FIG. 1), wherein 
cutting a V-shape (tip of core leg 30) at a longitudinal end of each lamination of the plurality of laminations prior to stacking (col. 4, lines 66-68). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the V-shaped end as taught by DeLaurentis to the method of Palmer to provide the required mechanical stability between the core legs and the core yokes when assembled.
With respect to claim 20, Palmer teaches the method of claim 16 further comprising: 
forming a yoke 34 of the transformer core with stacked first and second sub-pluralities of laminations (col. 2, lines 73-75). Palmer does not expressly teach
cutting a V-shaped notch into each lamination of the plurality of laminations prior to stacking.
DeLaurentis teaches a method of assembling a transformer core (e.g. FIG. 5), wherein 
cutting a V-shaped notch 188 into each lamination of the plurality of laminations prior to stacking (col. 8, lines 43-48). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the V-shaped notch as taught by DeLaurentis to the method of Palmer to provide the required mechanical stability between the core legs and the core yokes when assembled.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer, as applied to claim 1 above, and further in view of Jean et al. (U.S. Patent No. 3,270,307).
With respect to claim 10, Palmer teaches the transformer core of claim 1. Palmer does not expressly teach the first mean length is 3 mm to 7 mm longer or shorter than the second mean length.
Jean et al., hereinafter referred to as “Jean,” teaches a transformer core (FIG. 8), wherein the first mean length is 10 mm longer or shorter than the second mean length (col. 5, lines 1-7). Jean does not expressly teach the first mean length is 3 mm to 7 mm longer or shorter than the second mean length. However, it would have been within the skill of a person with ordinary skill in the art to use the mean length difference between 3 mm to 7 mm, without under experiment, to provide the required volume and or size of the core. Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed 3 mm to 7 mm mean length difference, as would be .

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837